43 F.3d 1472
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ismael F. MORALES-ARRIAZA, Petitioner-Appellant,v.J.J. CLARK;  Immigration and Naturalization Service,Respondents-Appellees.
No. 93-6315.
United States Court of Appeals, Sixth Circuit.
Oct. 28, 1994.

Before:  KENNEDY, JONES, Circuit Judges;  and DeMASCIO, District Judge.*
PER CURIAM.


1
Petitioner-Appellant Ismael F. Morales-Arriaza appeals the order denying his petition for a writ of mandamus.  Based on the evidence presented in the proceedings below and for the reasons set forth in Judge McRae's judgement and order, we AFFIRM the denial of Morales-Arriaza's petition for writ of mandamus.



*
 The Honorable Robert E. DeMascio, Senior District Court Judge for the Eastern District of Michigan at Port Huron, sitting by designation